DETAILED ACTION
Claims 1-5 and 7-21 are pending, claim 6 has been cancelled.
This action is in response to the amendment filed 5/2/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-21 have been considered but are moot because the new ground of rejection, to Memmer et al., does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Since applicant’s amendment necessitated the new grounds for rejection the action is made Final.

Election/Restrictions
Applicant’s election without traverse of species II in the reply filed on 5/2/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “ a seal  that selectively lifts off a valve seat based on urging from the cam” (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant’s amendment overcomes the objection to the abstract.

Claim Rejections - 35 USC § 112
Applicant’s amendment overcomes the 112 rejections.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  			Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102a1 as being anticipated by Memmer et al. (WO 2016/049320).
Regarding claim 1, Memmer et al. disclose a vent shut-off assembly (750,para.0010, “a cam driven tank venting control system” and para.0065-0079) configured to manage venting on a fuel tank (612, see Fig. 22) configured to deliver fuel to an internal combustion engine, the vent shut-off assembly comprising: a main housing (624) positioned outside of the fuel tank and that selectively vents to a carbon canister (632); 
a poppet valve (762,766) disposed in the main housing, the poppet valve including a plunger (762) that provides over pressure relief (OPR) and over vacuum relief (OVR) functions (para.0008); and 
an actuator assembly (752) at least partially housed in the main housing, wherein the actuator assembly moves based on an input from a controller (630,para.0072) that receives signals from system sensors including at least one of a tank pressure sensor that senses pressure of the fuel tank, a canister pressure sensor that senses pressure of the carbon canister, a temperature sensor that senses temperature within the fuel tank, and a vehicle grade sensor (G,636) that measures a vehicle grade, wherein the input from the controller is based on the signals from the system sensors;
the actuator assembly comprising: 
a cam assembly (754,760 and the un-numbered central cam shaft) having a cam shaft (the un-numbered round shaft between numerals 754B,C, see Fig. 25A) that includes a cam (754) having a profile that one of opens and closes the poppet valve wherein when the poppet valve is in a closed position, vapor is precluded from passing between the fuel tank and the carbon canister and when the poppet valve is in an open position, vapor is permitted from passing between the fuel tank and the carbon canister (para.0077-0078).

Regarding claim 2, Memmer et al. disclose the main housing further defines an inlet port (the port in 624 attached to line 640) that is fluidly connected to at least one roll over valve (para.0067, “second ROV”) disposed within the fuel tank through a tank vent line (640).

Regarding claim 3, Memmer et al. disclose the main housing further defines an outlet port (the opening of 780 see Fig. 25A) that is fluidly connected to the carbon canister through a canister vent line (tube 780).
Regarding claim 4, Memmer et al. disclose the actuator assembly further includes a motor (784).  
 	Regarding claim 5, Memmer et al. disclose a worm gear (para.0078) that rotatably couples the motor and the cam shaft.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Memmer et al. ‘950 in view of Ohashi et al. (US5605177).
Regarding claims 7-10, Memmer et al. have disclose all of the features of the claimed limitations but are silent to having that; the fuel tank pressure is great enough to cause a disk seal  to be lifted off of a sealed position with a seat allowing vapor to pass from the fuel tank to the carbon canister, a first spring that biases the disk seal toward the seat, pressure within the fuel tank has dropped low enough to cause a vacuum wherein a collar of poppet is lifted off of a sealing engagement with the disk seal allowing vapor to pass into the fuel tank, and a second spring that biases the collar toward the disk seal.
Regarding claim 7, Ohashi et al. disclose the vent shut-off assembly operates during an over pressure relief (OPR) event wherein pressure within the fuel tank is great enough to cause a disk seal (33,34, col.7,lns. 28-37) to be lifted off of a sealed position with a seat (28a) allowing vapor to pass from the fuel tank to the carbon canister.
Regarding claim 8, Ohashi et al. disclose a first spring (37,48) that biases the disk seal toward the seat.

Regarding claim 9, Ohashi et al. disclose the vent shut-off assembly operates during an over vacuum relief (OVR) event wherein pressure within the fuel tank has dropped low enough to cause a vacuum wherein a collar (38,40) of poppet is lifted off of a sealing engagement (at 34d surface) with the disk seal allowing vapor to pass into the fuel tank.
Regarding claim 10, Ohashi et al. disclose a second spring (42) that biases the collar toward the disk seal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ohashi et al., to have valve structure to permit the fuel tank pressure is great enough to cause a disk seal  to be lifted off of a sealed position with a seat allowing vapor to pass from the fuel tank to the carbon canister, a first spring that biases the disk seal toward the seat, pressure within the fuel tank has dropped low enough to cause a vacuum wherein a collar of poppet is lifted off of a sealing engagement with the disk seal allowing vapor to pass into the fuel tank, and a second spring that biases the collar toward the disk seal, as taught by Ohashi, in order to keep the pressure within the tank at a predetermined range (Ohashi, et al. col. 4, lns. 38-40).

Regarding claims 11,12, Memmer et al. have disclose all of the features of the claimed limitations but are silent to having that; a recirculation line plunger having a seal that selectively lifts off a valve seat based on urging from the cam, and the recirculation line plunger is fluidly coupled to a refueling filler neck that is fluidly coupled to the fuel tank.
Regarding claims 11,12, Ohashi et al. disclose a recirculation line plunger (36) having a seal (36a) that selectively lifts off a valve seat (34c) based on urging from the cam and the recirculation line plunger is fluidly coupled to a refueling filler neck (24, through 20b,21,23, see Fig. 6,8) that is fluidly coupled to the fuel tank.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a recirculation line plunger having a seal that selectively lifts off a valve seat based on urging from the cam, and the recirculation line plunger is fluidly coupled to a refueling filler neck that is fluidly coupled to the fuel tank as taught by Ohashi et al. into the device of Memmer et al., in order to maintain and control pressure within the tank at a low level during operation of an engine to prevent excessive refueling (Ohashi et al., col.1, lns. 44-49).

Regarding claim 13, Memmer et al. disclose a vent shut-off assembly (750,para.0010, “a cam driven tank venting control system” and para.0065-0079) configured to manage venting on a fuel tank (612) configured to deliver fuel  to an internal combustion engine, the vent shut-off assembly comprising: a main housing (624) positioned outside of the fuel tank and that selectively vents to a carbon canister (632); 
a poppet valve (762,766) disposed in the main housing, the poppet valve including a plunger (762) and that provides over pressure relief (OPR) and over vacuum relief (OVR) functions (para.0008); 
an actuator assembly (752) at least partially housed in the main housing, wherein the actuator assembly moves based on an input from a controller (630) that receives signals from system sensors including at least one of a tank pressure sensor that senses pressure of the fuel tank, a canister pressure sensor that senses pressure of the carbon canister, a temperature sensor that senses temperature within the fuel tank, and a vehicle grade sensor (G,636) that measures a vehicle grade, wherein the input from the controller is based on the signals from the system sensors;
the actuator assembly comprising: a cam assembly (754,760 and the un-numbered central cam shaft) having a cam shaft (the un-numbered round shaft between numerals 754B,C, see Fig. 25A) that includes a cam (754) having a profile that one of opens and closes the poppet valve wherein when the poppet valve is in a closed position, vapor is precluded from passing between the fuel tank and the carbon canister and when the poppet valve is in an open position, vapor is permitted from passing between the fuel tank and the carbon canister (para.0077-0078); and 
Regarding claim 13, Memmer et al. have disclose all of the features of the claimed limitations but are silent to having that; a recirculation line plunger having a seal that selectively lifts off a valve seat based on urging from the cam, and the recirculation line plunger is fluidly coupled to a refueling filler neck that is fluidly coupled to the fuel tank.
Ohashi et al. disclose a recirculation line plunger (36) having a seal (36a) that selectively lifts off a valve seat (34c) based on urging from the cam and the recirculation line plunger is fluidly coupled to a refueling filler neck (24, through 20b,21,23, see Fig. 6,8) that is fluidly coupled to the fuel tank.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a valve having a recirculation line plunger having a seal that selectively lifts off a valve seat based on urging from the cam, and the recirculation line plunger is fluidly coupled to a refueling filler neck that is fluidly coupled to the fuel tank as taught by Ohashi et al. into the device of Memmer et al., in order to maintain and control pressure within the tank at a low level during operation of an engine to prevent excessive refueling (Ohashi et al., col.1, lns. 44-49).

Regarding claim 14, Memmer et al. disclose the main housing further defines an inlet port (the port in 624 attached to line 640) that is fluidly connected to at least one roll over valve (para.0067, “second ROV”) disposed within the fuel tank through a tank vent line (640).

Regarding claim 15, Memmer et al. disclose the main housing further defines an outlet port (the opening of 780 see Fig. 25A) that is fluidly connected to the carbon canister through a canister vent line (tube 780).
Regarding claim 16, Ohashi et al. disclose the vent shut-off assembly operates during an over pressure relief (OPR) event wherein pressure within the fuel tank is great enough to cause a disk seal (33,34, col.7,lns. 28-37) to be lifted off of a sealed position with a seat (28a) allowing vapor to pass from the fuel tank to the carbon canister.
Regarding claim 17, Ohashi et al. disclose a first spring (37,48) that biases the disk seal toward the seat.
Regarding claim 18, Ohashi et al. disclose the vent shut-off assembly operates during an over vacuum relief (OVR) event wherein pressure within the fuel tank has dropped low enough to cause a vacuum wherein a collar (38,40) of poppet is lifted off of a sealing engagement (at 34d surface) with the disk seal allowing vapor to pass into the fuel tank.
Regarding claim 19, Ohashi et al. disclose a second spring (42) that biases the collar toward the disk seal.
Allowable Subject Matter
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art discloses or renders as obvious “the cam is positioned intermediate the poppet valve and the recirculation line plunger, the cam independently urging the poppet valve and the recirculation line plunger”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712. The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor(s), Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753